Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-13, and 15-17 are now pending in the application under prosecution and have been examined. Claim 6 and 14 are now canceled and claim 17 was newly added.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0179581 (Soundararajan et al) in view of US 2017/0147499 (Mohan et al).

With respect to claim 17 Soundararajan teaches dispersed storage unit, comprising: a request buffer (resource manager caching data in cache storage medium storing data  providing high-speed access to the data during processing operations); a plurality of processing modules; and a plurality of memories arranged into a plurality of sub-sets of memory devices (Distributed computing systems having plurality of computing nodes and plurality of physical memory devices arranged as dispersed storage network), wherein: a processing module of the plurality of processing modules is paired with a corresponding memory device and each processing thread of a plurality of processing threads is allocated to a sub-set of the plurality of sub-sets of memory devices by the processing module (assign processing of multiple task blocks in parallel such that each of multiple computing nodes of the distributed computing system is assigned respective subset of blocks), and the processing module identifies a memory device is part of a subset of memory devices based on a physical addresses conversion of a first logical dispersed storage network (DSN) address of an access request (computing device assign task to a selected one of the computing nodes with each subset of blocks stored at a node can be identified from the block identifiers) [Abstract; Par. 0006; Par. 0021-0023; Par. 0028-0031; Par. 0042-0044]. Soundararajan teaches assignment of processing of multiple task blocks to respective multiple computing nodes of the distributed computing system, but fails to specifically teach an access request to produce physical addresses for the plurality of memories. However, Mohan teaches logical to physical address mapping using distributed processors in non-volatile storage device comprising: a plurality of non-volatile memory (NVM) modules, each non-volatile memory module includes multiple memory dies; a storage device controller to map a portion of a specified logical address to a partial physical address, comprising a portion of a physical address using an address translation scheme and executing the respective operation on the fine memory portion [Par. 0016; Par. 0028-0031; Par. 0052-0054]. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing of the application to combine the distributed computing systems, as taught by Soundararajan, with the logical to physical address mapping using . 

Allowable Subject Matter
Claims 1-5, 7-13, and 15-16 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0067100 (Peake et al) teaching dispersed storage network in a distributed computing system having processing modules, the plurality of DST execution units corresponding to a plurality of slices of the data segment, each of the plurality of DST execution units includes a corresponding range of DST addresses wherein the address information is generated to correspond to a range of DST addresses of the subset of the plurality of DST execution units, i.e., the and wherein the address information is determined based on the at least one of the plurality of subranges.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136